DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on April 12, 2022 was received. Claims 1, 4 and 6 were amended, claim 12 was newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued January 12, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.

Claim Rejections - 35 USC § 102 and 103
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Han et al. (US 5,850,841) on claims 1-2 and 6, under 35 U.S.C. 103 by Han et al. on claim 4, and by Han et al. in view of Yamato (US 4,877,493) on claims 3,5 and 7-8 are withdrawn due to Applicant’s amendments of claims 1 and 4 and the Examiner’s amendment below entering the subject matter of claim 4 into claim 1. The amendments are supported clearly at least by figures 1 and 11.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nat McQueen on May 10, 2022.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 9-11 directed to a method, non-elected without traverse.  Accordingly, claim 9-11 have been cancelled.
Cancel claims 2 and 4.
In claim 3, replace “The apparatus according to claim 2” with “The apparatus according to claim 1”
In claim 7, replace “The apparatus according to claim 2” with “The apparatus according to claim 1”

Amend claim 1 as follows:
An apparatus for manufacturing a semiconductor device, comprising: 
a reaction bath for immersing a semiconductor wafer in a reaction solution stored therein to form a plating film on the semiconductor wafer; 
at least one supply pipe provided inside the reaction bath and including a plurality of ejection holes for ejecting the reaction solution, the ejecting holes being arranged in a longitudinal direction of the supply pipe; 
a first reservoir bath provided adjacent to the reaction bath and storing therein the reaction solution overflowed from the reaction bath, wherein the supply pipe extends away from the first reservoir bath;
a second reservoir bath different from the first reservoir bath, wherein: 
the first reservoir bath is provided on a first end side of the supply pipe;
the second reservoir bath is provided on a second end side of the supply pipe; and
a pipe that connects the first reservoir bath and the reaction bath to allow transport of the reaction solution from the first reservoir bath to the reaction bath, the pipe being in direct contact with a longitudinal mid-portion of the supply pipe in the reaction bath, 
wherein in a portion of the supply pipe that includes the ejection holes, the aperture ratio of the ejection holes in a volume of the pipe more distant from the first reservoir bath and the second reservoir bath is higher than that of the ejection holes in a same size volume of the pipe closer to the first reservoir bath and the second reservoir bath.

Amend claim 12 as follows:
An apparatus for manufacturing a semiconductor device, comprising: 
a reaction bath for immersing a semiconductor wafer in a reaction solution stored therein to form a plating film on the semiconductor wafer; 
at least one supply pipe provided inside the reaction bath and including a plurality of ejection holes for ejecting the reaction solution, the ejecting holes being arranged in a longitudinal direction of the supply pipe; and 
a first reservoir bath provided adjacent to the reaction bath and storing therein the reaction solution overflowed from the reaction bath, wherein the supply pipe extends away from the first reservoir bath;
a second reservoir bath different from the first reservoir bath, wherein: 
the first reservoir bath is provided on a first end side of the supply pipe;
the second reservoir bath is provided on a second end side of the supply pipe; and
wherein in a portion of the supply pipe that includes the ejection holes, the aperture ratio of the ejection holes in a volume of the pipe in a center of the pipe more distant from the first reservoir bath and the second reservoir bath is higher than that of the ejection holes in a same size volume of the pipe at both ends of the pipe closer to the first reservoir bath and the second reservoir bath.

REASONS FOR ALLOWANCE
Claims 1, 3, 5-8 and 12 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 12 as amended are drawn to a semiconductor immersion apparatus having a reaction bath with a solution for forming a plating film on a substrate, a supply pipe having a plurality of ejection holes arranged along the pipe’s longitudinal direction, and two separate reservoir baths at two adjacent ends of the reaction bath storing overflowed solution from the reaction bath, where the aperture ratio of the ejection holes in a particular volume of the pipe near the center, distant from the reservoir baths, is higher than the aperture ratio in an equal volume at the ends of the pipe, closer to the two reservoir baths.
The closest prior art, Han et al., Yamato et al., Sellitto et al. (US 4,183,799), Tzanavaras et al. (US 5,421,987), and Kuriayama et al. (US 2011/0073482) all teach similar immersion plating apparatuses with supply pipes and nozzles having different sizes or distributions in different areas, but none teach or suggest having two separate reservoir baths where the aperture ratio of the nozzles is higher in a volume at the center than it is in the same size volume at both ends closer to each reservoir bath. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.K/
Stephen KittExaminer, Art Unit 1717
5/12/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717